DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,342,673B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases disclose a device and a method for stabilizing a spine in a patient's body, comprising: implanting an expandable fusion implant; expanding the implant by moving a first portion of the implant in a lateral dimension such that the width of the implant is increased, and actuating at least one extendable support element of the implant to drive a first vertebral engagement surface away from an opposing second vertebral engagement surface, wherein the step of actuating the at least one extendable support element of the implant occurs non- simultaneously with the step of moving the first portion of the implant in the lateral dimension; and locking the implant in the expanded configuration so as to fix the positions and orientations of the first and second vertebral engagement surfaces relative to one another.

s 2, 4, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 13, 15, 17 and 18 are of U.S. Patent No. 9,545,316B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases disclose a device and a method for stabilizing a spine in a patient's body, comprising: implanting an expandable fusion implant; expanding the implant by moving a first portion of the implant in a lateral dimension such that the width of the implant is increased, and actuating at least one extendable support element of the implant to drive a first vertebral engagement surface away from an opposing second vertebral engagement surface, wherein the step of actuating the at least one extendable support element of the implant occurs non- simultaneously with the step of moving the first portion of the implant in the lateral dimension; and locking the implant in the expanded configuration so as to fix the positions and orientations of the first and second vertebral engagement surfaces relative to one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        3/17/21